HLD-005                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-2131
                                      ___________

                          IN RE: ISHMAEL B. TAYLOR,
                                            Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Eastern District of Pennsylvania
                       (Related to E.D. Pa. Civ. No. 07-cv-05211)
                      ____________________________________

                  Submitted Pursuant to Rule 21, Fed. R. App. P.
                                 May 17, 2012
        Before: MCKEE, Chief Judge, ALDISERT and GARTH, Circuit Judges

                              (Opinion filed: May 9, 2013)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      In April 2012, Ishmael B. Taylor filed this pro se mandamus petition requesting

that we order the District Court to act on his 28 U.S.C. § 2254 petition. Taylor’s § 2254

habeas petition, filed in December 2007, had been ripe for disposition since October

2008. However, on May 25, 2012, the District Court dismissed the petition in its entirety.

Because Taylor has now received the relief he soughtBDistrict Court action on his §2254

petitionBwe will deny his mandamus petition as moot.